           Case 1:18-cv-02690-JMF Document 44 Filed 05/03/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JESSICA M. DENSON,                                                     :
                                                                       :
                                    Plaintiff,                         :      18-CV-2690 (JMF)
                                                                       :
                  -v-                                                  :     ORDER REGARDING
                                                                       :      SUBMISSION OF
                                                                       :   ELECTRONIC COURTESY
DONALD J. TRUMP FOR PRESIDENT, INC.,                                   :          COPIES
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        With respect to the motions filed at Docket Nos. 29 and 37, the parties shall adhere to the

following procedure for the submission of electronic courtesy copies. No later than April 7,

2019, Defendant shall submit electronic courtesy copies of all motion papers in electronic folders

titled with the docket number of the relevant motion in brackets followed by a description of the

motion (e.g., “[29] Defendant’s Motion to Confirm Arbitration”). The folder shall contain:

             1. Unredacted, text-searchable PDFs of (1) any pleading to which the motion relates

                 (e.g., the operative complaint); (2) the notice of motion; and (3) the moving,

                 opposition, and reply memoranda of law, each of which should be named with the

                 docket number of the document in brackets followed by a description of the file

                 (e.g., “[31] Defendant’s Memorandum of Law in Support”);

             2. A subfolder for each set of corresponding supporting documents titled with the

                 docket number associated with the related memorandum of law, followed by (as

                 appropriate) “Motion Documents,” “Opposition Documents,” or “Reply

                 Documents,” each of which shall contain:
Case 1:18-cv-02690-JMF Document 44 Filed 05/03/19 Page 2 of 3



        a. Unredacted, text-searchable PDFs of any and all corresponding supporting

            documents (e.g., Local Rule 56.1 Statements, declarations, affidavits, and

            affirmations), with any exhibits not filed under seal attached as part of the

            same PDF, each of which should be named with the docket number of the

            document (or the docket number of the corresponding document in the

            case of documents filed under seal or in redacted form) in brackets

            followed by a description of the file (e.g., “[30] Declaration of Lawrence

            Rosen”); and

        b. A sub-sub-folder containing unredacted, text-searchable PDFs of any

            exhibits to a supporting document, including any documents that were

            filed under seal or in redacted form, each of which should be named with

            the docket number of the corresponding document in brackets followed by

            “Sealed Exhibits to [LAST NAME] [Declaration/Affirmation/Affidavit]”

            (e.g., “[30] Sealed Exhibits to Rosen Declaration”). The names of the

            exhibits within the sub-sub-folder should correspond to the exhibit number

            (e.g., “Exhibit 1,” “Exhibit 2,” etc.), and need not include a description of

            the exhibit; and

 3. To the extent any documents were filed under seal or in redacted form, a

    subfolder titled “Redacted Submissions with Highlighting” containing unredacted

    copies of any documents that were filed in redacted form on ECF highlighting

    what information was redacted, each of which should be named with the docket

    number of the corresponding document and a description of the file, following by

    “- Highlighted” (e.g., “[31] Defendant’s Memorandum of Law in Support -




                                      2
         Case 1:18-cv-02690-JMF Document 44 Filed 05/03/19 Page 3 of 3



               Highlighted” or, for exhibits, “[30-1] Exhibit 1 to Rosen Declaration -

               Highlighted”).

       By way of example only, the directory for a hypothetical motion in limine (or “MIL”)

would appear (in part) similar to the following:




               *            *             *               *          *           *

       Defendant should submit the electronic courtesy copies to the Court by e-mail to

Furman_NYSDChambers@nysd.uscourts.gov or, if that is not feasible due to file-size

restrictions, on one or more CD-ROMs.

       SO ORDERED.

Dated: May 3, 2019                                     __________________________________
       New York, New York                                       JESSE M. FURMAN
                                                              United States District Judge




                                                   3
